Title: To Thomas Jefferson from John Bowman, 14 October 1793
From: Bowman, John
To: Jefferson, Thomas



Dear Sir
Chs: town 14 Octr: 1793
 
Several Months ago I enclosed to You a small sealed packet, containing a rough draught of a steam Engine, by Mr. Lucas, a most ingenious and Worthy Man. He purposed to soon afterwards send on a Model of that Engine, but the urgency of our more intelligent planters for his aid in relief of our former heavy labour in clearing out the Rice Crops has kept him in uninterrupted hurry. I now enclose for him an accurate drawing and descripsion of the Engine in Question. He is about the immediate Construction of One of them for Me, and if necessary to his obtaining a patent, a working Model can be shortly sent forward to whatever place You shall appoint. I am confident, Sir, that Your attention to this Matter will redound to the advancement of Many Useful Arts in the United States. After which it were needless to add, that besides my share of satisfaction in the Public Welfare, the benefit of One of the best and most ingenious Men I have ever known, will from my attachment to him founded on a Nine Years Knowledge of him, give Me much pleasure.
Mrs. Bowman and Miss Lynch join Me in All good wishes to You and Family. I am with much Esteem Dear Sir Yr. most Obedt. Servt.

J. Bowman

